yy department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date may ad rumber contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend y date z state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in z on y your articles of incorporation state your purpose is to assist in the growth of small and medium sized businesses per form_1024 you will hold weekly meetings of members to refer each other business - a business referral group you aim to inform and educate each other about each other’s business support each other’s business endeavor to improve each other’s business by means of interaction and learning about each other’s business practices and expertise required to conduct said business holding weekly meetings with members will improve member businesses thereby improving the business community and environment in which members conduct business weekly breakfast meetings will be held at a local restaurant and led by members and or your board_of directors occasionally meetings will be held in the evenings as mixers the only qualification for membership is being a decision maker for a business however only one member of each profession is allowed to be a member at any one time you did not specify any region or area from which members are selected members are required to pay initiation and quarterly dues we requested you describe the common business_interest of your membership and how you promote and improve this interest in response you stated that your common business_interest is being a collection of independent business owners networking with one another as each member sees opportunity they are looking to refer business to a fellow member for the benefit of that business you indicated that your networking group is in itself completely non-profit however the hope is that the referrals you give one another lends to each business’ success law sec_501 of the code provides that organizations organized as business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_59_391 1959_2_cb_151 held that an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession whose purpose is to exchange information on business prospects has no common business_interest other than a mutual desire to increase their individual sales the activities are not directed to the improvement of one or more lines of business but rather to the promotion of the private interests of its members and is not exempt under sec_501 of the code revrul_66_338 1966_2_cb_226 held that an organization formed to promote the interests of a particular retail trade which advises its members in the operation of their individual businesses is not exempt from federal_income_tax under sec_501 of the code by enabling members to more easily secure consultation services supplies and equipment the organization is providing members with an economy and convenience in the conduct of their individual businesses that would not have been available if they had to secure them on an individual basis in revrul_70_244 1970_1_cb_132 the organization's membership consists of business and professional persons in the community its articles of incorporation state it was formed to bring together members and their guests to exchange ideas for improving business conditions within the community it does not have any specific program directed to the improvement of business conditions in the community since this organization has no program designed to improve business conditions of one or more lines of business it is held that the organization is not exempt from federal_income_tax under sec_501 of the code application of law you are not described in sec_1_501_c_6_-1 because the facts show you are not formed to promote the common business_interest of a particular industry or trade rather you address the concerns and promote the interests of your members this is done through networking and providing business referrals to each other when asked you stated the only common interest between members is that of being a collection of independent local business owners since you have no program designed to improve business conditions along one or more lines of business it is held you are not exempt under sec_501 of the code like the organization in revrul_59_391 you are an association comprised of pre-screened non- competing companies represented by individual owners whom you have selected as the best representatives for letter rev catalog number 47628k their industry this is evident in that only one member of each profession is allowed at one time your members provide leads to other members you develop strong interactive relationships among your members by working with one another to exchange new business opportunities you facilitate leads among your members at your weekly meetings your activities are not directed to the improvement of one or more lines of business but rather to the promotion of the private interests of your members you are similar to the organization in revrul_66_338 which promoted the interests of a particular retail trade by advising its members in the operation of their individual businesses this provided members with an economy and convenience in the conduct of their individual businesses that would not have been available if they had to secure them on an individual basis you conduct weekly meetings with your members to interact and refer business in hopes of improving business sales for each other as members see opportunity they look to refer business to a fellow member for the benefit of that business your hope is this networking group will lend to each business’ success this not only is performing particular services to members through networking but is also an activity of only looking to promote each member business rather than benefitting any particular industry as a whole you are similar to the organization in revrul_70_244 in that you do not have any specific program directed to the improvement of business conditions in the community you have described your activities as weekly meetings of members to refer each other business while you have stated these meetings will improve the business community you did not specify any region or area from which members are selected or any connection members have to any particular locality since you have described no programs designed to improve business conditions of one or more lines of business but instead networking opportunities for members you do not qualify under sec_501 of the code conclusion based on the above facts and law we conclude you do not qualify for exemption under sec_501 of the code your activities are not directed to the improvement of business conditions of one or more lines of business nor do you share any common business_interest rather your activities and purposes are directed at the improvement of your members’ businesses accordingly you do not qualify for exemption as an organization described in sec_501 if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference letter rev catalog number 47628k the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter letter rev cataiog number 47628k contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
